Welcome
I would like to inform you of the presence in the official gallery of a delegation from the Syrian Parliament, led by Mr Numair Ghanem, President of the Committee on Foreign Affairs, who is on his third visit to the European Parliament.
(Applause)
Welcome, Mr Ghanem!
I would like to stress the importance of your visit. Your country, Syria, plays a very important role in the Middle East and your visit is of particular significance given the current situation in that region.
Furthermore, Syria is the only country in the Euro-Mediterranean region with which we have yet to sign an association agreement, despite the fact that the negotiations have been completed.
I am convinced that your contacts with the European Parliament will strengthen the parliamentary dialogue and that the talks that you will hold will mark a new stage in the strengthening of relations between the Syrian people and the European Union.
We welcome you and wish you a positive visit, Mr Ghanem and delegation.